Name: Commission Regulation (EEC) No 1940/90 of 6 July 1990 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 7. 7 . 90 Official Journal of the European Communities No L 174/33 COMMISSION REGULATION (EEC) No 1940/90 of 6 July 1990 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables prices of the Community representative markets in recent seasons ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 3593/89 (4), fixes the conversion factors permitting the calculation of the prices at which products with characteristics different from those of products used for the fixing of the basic and buying-in prices are bought in ; Whereas with respect to table grapes the conversion factors shall, in accordance with Article 16 (4) of Regula ­ tion (EEC) No 1035/72, be so fixed as to maintain a balance between the price at which the product is bought in under Article 19 and the price obtained for grapes produced with a view to the obligatory distillation of wine made from table grapes ; that in order to satisfy the objec ­ tive, it is suitable to adapt the coefficient fixed for this product ; Whereas it is necessary to revise the conversion factor for apples of the 'Jonagored' variety as a result of the trend in Article 1 Regulation (EEC) No 3587/86 is hereby amended as follows : 1 . The first indent of point (b) in Annex IX is replaced by the following : ' II . 0,40' ; ' 2. In Annex X, under point (a) first indent the name 'Jonagored' is included after the name 'J0nag0kT ­ Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 119, 11 . 5. 1990, p. 43 . ( ¢') OJ No L 334, 27. 11 . 1986, p. 1 . 4 OJ No L 350, 1 . 12. 1989, p. 60 .